Citation Nr: 0607187	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  04-17 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for chronic fatigue, 
including as due to an undiagnosed illness.  

2.  Entitlement to service connection for a nervous disorder, 
including as due to an undiagnosed illness.  

3.  Entitlement to service connection for a digestive 
disorder/s, including as due to an undiagnosed illness.  

4.  Entitlement to service connection for a sleep disorder, 
including as due to an undiagnosed illness.  

5.  Entitlement to service connection for headaches, 
including as due to an undiagnosed illness.  

6.  Entitlement to service connection for muscle and joint 
pain, including as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to July 
1992.  

This appeal arises from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran indicated on his application for VA benefits, 
received in January 2002, that all of his medical records 
were at the VA Medical Center in Dublin, Georgia.  He stated 
his disability began in January 2000.  The RO requested the 
veteran's records of treatment from the VA Medical Center in 
Dublin for treatment dating from January 2000.  The RO 
received copies of the veteran's VA outpatient treatment 
records that indicated he was first seen in July 2001.  

The veteran appeared and gave testimony before the 
undersigned Veterans Law Judge in October 2005.  He stated he 
first sought treatment from VA two years after he was 
separated from the service in July 1992.  (T-5).  The claims 
folder does not include any post-service treatment records 
dated prior to July 2001 and no request has been made to 
obtain records dated prior to January 2000.  

In addition, VA outpatient treatment records and examinations 
indicate the veteran was being evaluated to determine the 
etiology of his complaints of chronic diarrhea and sleep 
disturbance.  January 2002 VA records noted a possible 
diagnosis of irritable bowel syndrome and indicate a barium 
enema evaluation was planned.  While the VA records include 
results of upper gastrointestinal tests performed in 
September 2001, there is no indication that testing for 
irritable bowel syndrome was completed and a definitive 
diagnosis reached.  The June 2003 VA examination report again 
noted a barium enema examination was ordered and would be 
attached to the addendum to the examination.  The records 
currently in the claims folder do not include an addendum or 
any report of a barium enema evaluation.  

The VA general examination in June 2003 noted the veteran had 
a very large uvula and soft palate that could obstruct his 
airway.  The diagnoses included chronic fatigue most likely 
secondary to abnormal sleeping patterns with a possibility of 
sleep apnea.  In October 2005, the veteran stated he had done 
a sleep study.  (T-15).  There is no report of a sleep study 
in the claims folder.  

VA examination in July 2003 included no diagnosis of any 
psychiatric disorder.  Subsequently at the hearing in October 
2005, the veteran submitted a Psychological Assessment 
Report, dated in June 2005.  The diagnoses included alcohol 
abuse, an anxiety disorder and nicotine dependence.  

The Board has concluded that since the RO adjudicated the 
claim, the veteran has identified additional relevant VA 
records of treatment that must be obtained and considered.  
The regulations provide that VA will make as many requests as 
are necessary to obtain relevant records from a Federal 
department or agency.  VA may end its efforts to obtain 
records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the custodian does not have them.  
38 C.F.R. § 3.159(c)(2)(2005).  

The veteran is seeking service connection, in part, on the 
basis that he served in the Persian Gulf war and now suffers 
from undiagnosed illness whose symptoms include anxiety, 
headaches, digestive disorders, fatigue and sleep 
disturbance.  38 C.F.R. § 3.317 (2005).  The regulation 
prohibits a grant of service connection for undiagnosed 
illness under 3.317 when by history, physical examination, 
and laboratory tests the symptoms are attributed to a known 
clinical diagnosis.  VA General Counsel in August 1998 issued 
VAOPGPREC 8-98 regarding Compensation for Undiagnosed Illness 
Under 38 U.S.C.. § 1117 and 38 C.F.R. § 3.317.  
The General Counsel held that 
compensation may be paid under 38 C.F.R. 
§ 3.317 for disability, which cannot, 
based on the facts of the particular 
veteran's case, be attributed to any 
known clinical diagnosis.  The fact that 
the sings of symptoms exhibited by the 
veteran could conceivably be attributed 
to a known clinical diagnosis under other 
circumstances not presented in the 
particular veteran's case does not 
preclude compensation under section 
3.317.  

Section 1117(a) of title 38, United 
Stated Code, authorizes service 
connection on a presumptive basis only 
for disability arising in Persian Gulf 
veterans due to "undiagnosed illness" 
and may not be construed to authorize 
presumptive service connection for any 
diagnosed illness, regardless of whether 
the diagnosis may be characterized as 
poorly defined.  

The veteran has asserted in the alternative that his symptoms 
of diarrhea and digestive disturbances began in service.  (T-
4).  He contends he was not able to seek treatment at an aid 
station as he was engaged in combat and only had access to a 
combat medic.  He attributes his digestive upsets and 
diarrhea to pills and the water he drank in service.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him prior to January 2000 
for fatigue, nerves, a sleep disorder, 
headaches, and diarrhea.  The veteran is 
specifically requested to identify the 
health care provider who performed a 
sleep study.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been 
previously secured.  This should include 
specific requests for records of 
treatment from the VA Medical Center in 
Dublin, Georgia dated from 1994 to 
January 2000, and from January 2002 to 
the present.  

2.  VA should secure the veteran's 
complete service personnel records 
through official channels.

3.  VA should arrange for the veteran to 
be examined by a gastroenterologist to 
determine the etiology of his chronic 
diarrhea.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.  The 
examiner is asked to diagnosis any 
current gastrointestinal disorder.  If 
the veteran's symptoms of chronic 
diarrhea are attributed to a known 
diagnosis, other than irritable bowel 
syndrome the gastroenterologist is asked 
to answer the following question.  Is it 
at least as likely as not (50 percent 
chance) that the chronic diarrhea is a 
result of pills or water ingested while 
the veteran was serving in the Persian 
Gulf?

4.  VA should arrange for the veteran to 
be examined a specialist in 
neurology/psychiatry to determine the 
etiology of his headaches, sleep 
disturbance, chronic fatigue, and any 
current nervous disorder.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.  The examiner is asked to 
specifically review the July 2001 VA 
treatment record including complaints of 
night sweats and tremors, July 2003 VA 
psychological evaluation, the June 2005 
evaluation by a private psychologist, and 
any other available medical records.  The 
neurologist/psychiatrist is asked to 
determine if the veteran's symptoms of 
sleep disturbance, headaches, chronic 
fatigue, night sweats, trembling and 
nervousness are attributable to any known 
diagnosis.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


